DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 19 February 2021.
Claims 1-4, 6-14, and 16-22 are pending. Claims 5, and 15 are cancelled.

Response to Arguments
The examiner has withdrawn the objection to claim 3 pursuant to the current amendment and applicant’s remarks, see page 6. However, a new objection to claim 14 has been raised.

Applicant’s arguments, see pages 6-7 of the remarks filed 19 February 2021, with respect to the rejection of claims 1-4, 6-14, 16-18 made for non-statutory double patenting over claims 1-18 of Patent No. 10,387,181 have been fully considered but are not persuasive.
i.	On page 7, the applicant argues that “…These features are not recited in the claims of the ‘181 patent…Accordingly, withdrawal of the rejection of claims 1-4, 6-14, and 16-18 is respectfully requested.”
	The examiner respectfully disagrees. While it may be true that the specific language of a “score…indicating a desirability of pre-deploying the respective one or more optimal configuration options” may not be present in the ‘181 patent, the examiner maintains that one of ordinary skill in the art would have understood that the score of the ‘181 patent does indeed indicate such desirability. Claim 1 of the ‘181 patent recites:
“pre-deploying one or more new VMs having the determined optimal configurations that have scores satisfying a threshold” 
Thus it is clear that the score of the ‘181 patent at least indicates whether pre-deployment of a given VM is desirable or not, and thus, indicates the claimed “desirability.” Since the ‘181 patent makes it obvious that such a score indicates desirability, the examiner has found the applicant’s argument to be not persuasive.

Applicant’s arguments, see pages 7-9 of the remarks filed 19 February 2021, with respect to the rejection of claims 1-2, 6-14, and 16-18 made under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 9-15 of the remarks filed 19 February 2021, with respect to the rejection of claims 1-5, 7-11, and 13 made under 35 U.S.C. 103 have been fully considered but are not persuasive. 
i.	On page 11, the applicant argues that “it is unclear how the Examiner is substituting the ranking of performance tests in Elisha (alleged scoring) with a target number of VMs to add to a hotpool (alleged scoring in Berg. In other words, there is no apparent reasons for one of ordinary skill in the art to modify how a ranking of the performance of tested VMs in Elisha is performed based on how Berg determines the number of VMs to add to a hotpool (e.g., a collection of pre-booted virtual machine (VM) instances). Applicant submits that, if Berg were added to Elisha for only what it teaches, the result would be the system of Elisha having a hotpool manager of Berg in addition to the resource monitoring of Elisha.”
	The examiner respectfully disagrees. The office action clearly establishes how the examiner is combining the prior art teachings, as well as establishes a reason to combine the prior art references. From the office action:
“It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Berg’s teaching of pre-booting virtual machine configurations into a hotpool based on a weighted score determined by virtual machine popularity and a resource cost, with Elisha’s teaching of ranking virtual machine instances for recommendation to a user, with a reasonable expectation of success, since they are analogous virtual machine provisioning systems that similarly monitor virtual machine performance parameters in order to determine which virtual machine configurations to provision/recommend for provisioning. Combining the hotpool manager of Berg with the resource monitoring tool of Elisha results in a system that scores, or ranks different virtual machine configurations, as in Elisha, based on performance 
Thus, the office action establishes: 1) how the examiner combines the prior art teachings, by ranking the virtual machine configurations based on performance parameters, as in Elisha, where the performance parameters used in the ranking include popularity of a given configuration and cost associated with the resources used to host the given configuration, and further pre-deploying numbers of virtual machine configurations based on the performance parameter rankings, as in Berg, and 2) a reason to combine the prior art references, because one of ordinary skill would have been motivated to make the combination to pre-boot numbers of high scoring virtual machine configurations in a hotpool to reduce provisioning time. In other words, Elisha teaches that performance metrics are collected and scored, or ranked, in order to provide users the ability to select certain high-performing virtual machine configurations to deploy. Berg further teaches collecting performance parameters indicating virtual machine popularity and cost, and uses these performance parameters to pre-deploy certain numbers of high-performing virtual machine configurations (i.e., the cheapest, most popular configurations) into hotpools for selection. Therefore, the combination of Elisha and Berg results in a system that allows users to select high-performing virtual machine configurations that have been pre-deployed, enabling the deployment of such pre-deployed configurations to the users to be performed faster.
Therefore, since the office action clearly establishes how the examiner is combining the teachings of the references, and further establishes a motivation, or reason for combining the prior art references, the applicant’s argument is not persuasive.

ii.	On page 11, the applicant argues that “absent impermissible hindsight knowledge of the present invention, there is no apparent reason to select only certain parameters used to 
The examiner respectfully disagrees. The purpose of determining performance parameters in Berg is the same as the purpose of determining performance metrics in Elisha; to deploy or provision virtual machines having optimal performing configurations to users. Elisha uses performance metrics to score, or rank the performance of different configurations of virtual machines. Berg uses performance parameters including popularity of a given virtual machine configuration and resource cost to host virtual machines of a given configuration to determine the number of different configurations of virtual machines to add to a hotpool of pre-booted virtual machines. However, both Elisha (in [0018], Lines 5-8) and Berg (in Column 2, Lines 11-16) allow users to request deployment of selected virtual machines. Therefore, the collection of performance parameters is not utilized for a different purpose. Further, as established above, the combination of Elisha and Berg results in a system that allows users to select high-performing virtual machine configurations that have been pre-deployed, enabling the deployment of such pre-deployed configurations to the users to be performed faster. This represents a reason, or motivation, to combine the references, that is based not on impermissible hindsight, but rather comes from the prior art itself (from Berg Column 2, Lines 11-16. See MPEP 2143 rationale G).
Since the office action established a reason to combine the prior art references, and the performance metrics of Elisha and the performance parameters of Berg are collected for the same purposes, the applicant’s argument is not persuasive.
	
	iii.	On pages 11-12, the applicant argues that “Applicant has amended claim 1…Applicant notes that embodiments of the present invention score candidate VM configurations to determine if the candidate configurations meet a pre-deployment threshold score. Applicant respectfully submits that neither Elisha nor Berg teach or suggest…the score indicates ‘a desirability of pre-deploying the respective one or more optimal configuration options.’ At most, Berg teaches determining how many VM instances should be available in a given hotpool.”

 “The hotpool manager may then determine which, and how many, VM instances to boot and add to a pool” (Column 13, Lines 30-32).
“These performance parameters may include one or more indicators of future demand for VM instances in the hotpool, cost of operating the physical computing resources…and the like” (Column 13 Lines 6-11).
“Indicators of future demand may include…popularity of a particular type of VM instance…For example, an administrator may determine that one VM instance type or configuration will be in greater demand than others, and boot more instances of such instances relative to other instance types” (Column 13, Lines 14-20).
Thus, Berg not only teaches determining an overall number of VM instances to be available in a given hotpool, but also, the number of each particular type, or configuration of VM instance that should be available in a given hotpool. The number of each particular type of VM instance represents a “score” for that type of VM instance, because 1) it is based on popularity of that type of VM instance (Column 13, Lines 6-11) and cost of resources hosting that type of VM instance (Column 13, Lines 49-55), and 2) because it indicates “desirability” of that type of VM instance. For example, a VM instance type having 2 VM instances in the hotpool is considered more “desirable” than a VM instance type having 1 VM instance in the hotpool. In other words, it would be more desirable to pre-deploy a greater number of VM instances in a hotpool having a type that is more popular, and has a lower resource cost, than another type of VM instance.
Therefore, since Berg teaches determining a number, or score indicating desirability to pre-deploy VM instances of a given type, the applicant’s argument is not persuasive.

iv.	On page 12, the applicant argues that “Neither Elisha nor Berg teach ‘pre-deploying one or more new VMs…that have scores satisfying a threshold score’ as claimed…determining at least one VM to be booted in Berg does not constitute a new VM ‘having a subset of the one or more optimal configuration options’…Based on the above, the applied art does not teach or suggest every limitation of claim 1”

	Therefore, since the combination of Elisha and Berg teach the limitations at issue, the applicant’s argument is not persuasive.

v.	On pages 13-14, the applicant argues similarly to that of argument 7.ii above. Therefore, the applicant’s argument is not persuasive for at least the same rationale.

vi.	On page 14, the applicant argues similarly to that of argument 7.iii above. Therefore, the applicant’s argument is not persuasive for at least the same rationale.


	The examiner respectfully disagrees. In rejecting the limitation at issue in claim 14, the office action cites:
“[0036], Lines 13-21: The filters can include one or more parameters around the performance metrics themselves. These parameters can include…a particular value for the performance metrics, particular statistics of the performance metrics (e.g., average values, median values, certain percentile, etc.) and the like (i.e., determining the best, or ‘optimal’ virtual machine instance configuration based on performance metrics having a certain threshold value or being of a certain threshold percentage’)” (19 November 2020 Office action, page 18).
Thus, the office action cites to an explicit teaching of Elisha that discloses filtering performance metrics of virtual machine configurations based on particular values for the performance metrics, or certain percentiles for performance metrics, and further explained that Elisha filters, or identifies, particular virtual machine configurations having performance metrics that exceed a particular threshold value, or a particular threshold percentile. For example, Elisha would identify one or more virtual machine configurations having performance exceeding a particular value, or having performance in the 90th percentile.
Therefore, since Elisha teaches the limitation at issue, and the examiner pointed to the explicit teaching of the filtering threshold as well as explained why the limitation at issue was taught by Elisha, the applicant’s argument is not persuasive.

viii.	On page 14, the applicant argues similarly to that of argument 7.iv above. Therefore, the applicant’s argument is not persuasive for at least the same rationale.

ix.	On page 15, the applicant argues that claims 6, 12, and 18, which depend from claims 1 and 14, are distinguishable from the prior art by virtue of their dependence on claims 1 and 14. However, the office action maintains its rejection of claims 1, and 14, and therefore, the applicant’s arguments are not persuasive.

x.	On page 15, the applicant argues that new claims 19-22 recite additional combinations of features that are not taught or suggested by the applied art. In response, the office action has applied new art to teach these additional features.

Claim Objections
Claim 14 is objected to because of the following informalities: In line 12, “optimal configurations” should read “optimal configuration options”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, 16-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-18 of U.S. Patent No. 10387181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1 of the instant application, the following table compares this claim with claim 1 of 10387181 B2. The similarities have been highlighted.
1. A computer-implemented method comprising:




monitoring, by a computing device, performance of currently deployed (VMs); 





determining, based on the monitoring of the performance of the currently deployed VMs, one or more optimal configuration options; 










scoring, by the computing device, the one or more optimal configuration options thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options, the score based on a popularity of one or more services implemented by each of the currently deployed VMs, and the score further based on a cost associated with resources consumed by each of the currently deployed VMs; 

pre-deploying one or more new VMs having a subset of the one or more optimal configuration options that have scores satisfying a threshold score; 



outputting, by the computing device, an option to the user to select a new VM of the one or more new VMs; and




serving, by the computing device, a select new VM of the one or more new VMs to the user.



monitoring, by a computing device, performance of the plurality of currently deployed (VMs), wherein each VM of the plurality 

determining, based on the monitoring of the performance by the computing device, one or more optimal configuration options for the deployment of new VMs, in a same computing environment as the currently deployed VMS, wherein the determining of the one or more optimal configurations comprises identifying one or more of the plurality of currently deployed VMs, that satisfy a performance threshold, wherein the one or more optimal configuration options are configurations of the one or more of the plurality of currently deployed VMs;

scoring, by the computing device, the one or more optimal configuration options to yield a score, the score based on a popularity of the one or more particular services implemented by each of the one or more of the plurality of currently deployed VMs, and the score further based on a cost associated with resources consumed by each of the one or more of the plurality of currently deployed VMs;


pre-deploying one or more new VMs having the determined optimal configurations that have scores satisfying a threshold, wherein the pre-deploying comprises storing the optimal configurations of the one or more new VMs into a catalog;

outputting, by the computing device, information regarding the one or more optimal configuration options to a user requesting the deployment of a new VM of the one or more new VMs implementing one or more of the particular services; and

deploying a particular new VM of the one or more new VMs in response to the user selecting a particular optimal configuration option corresponding to the particular new VM wherein the one or more new VMs have the stored optimal configurations.



Regarding method claims 2-4, and 6-13, and product claims 14, 16-18, and 21 of the instant application, they are rejected as being not patentably distinct over method claims 2-4, 6-13, and product claims 14, and 16-18 respectively of 10387181 B2. The mappings showing the similarities have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20,
i.	Lines 4-5: It is unclear as to what is meant by “a removal of the automated action has reached a threshold number of VMs” (i.e., How can an automated action be removed when it has not been added anywhere? What does it mean that a removal has “reached a threshold number of VMs”? Is this saying that the automated action is added to VMs, and then subsequently removed from those VMs, or is the automated action added somewhere else, and notification of the removal from that place reaches the VMs?). For examination purposes, the examiner will interpret this as sending a notification when an automated action is removed from a threshold number of VMs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha Pub. No.: US 2014/0351412 A1 (hereafter “Elisha”), in view of Berg et al. Patent No.: US 9,971,621 B1 (hereafter “Berg”). 

Elisha and Berg were cited in the previous PTO-892 dated 19 November 2020.

Regarding claim 1, Elisha teaches the invention substantially as claimed, including:
A computer-implemented method comprising:
monitoring, by a computing device, performance of currently deployed (VMs) ([0042], Lines 1-2: In 208, the resource monitoring tool 100 (i.e., implemented by computing device 600 (Fig. 6, and [0089])) can initiate (i.e., “deploy”) test VMs on the set of computer systems. [0043], Lines 1-3: In 210, the resource monitoring tool 100 can monitor performance metrics of the test VMs on the set of computer systems. [0046], Lines 1-2: In 214, the resource monitoring tool 100 can repeat the process for different configurations of the test VMs (i.e., performance metrics of different configurations of currently deployed test VMs are monitored)); 
determining, based on the monitoring of the performance of the currently deployed VMs, one or more optimal configuration options ([0034], Lines 1-5: In implementations, a user of the user device 120 can desire to evaluate the performance of the computer resource service 102. For instance, the user can desire to determine the best location, computer systems, and configuration of [machine instances] (i.e., virtual machine configurations) to be initiated in the computer resource service. [0035], Lines 1-4: To provide meaningful information to the user device 120, the resource monitoring tool 100 can be configured to utilize filters when determining the set of performance metrics to retrieve for the user device 120. [0036], Lines 13-21: The filters can include one or more parameters around the performance metrics themselves. These parameters can include…a particular value for the performance metrics, particular statistics of the performance metrics (e.g., average values, median values, certain percentile, etc.) and the like (i.e., determining the best, or “optimal” virtual machine instance configuration based on performance metrics having a certain value or being of a certain percentile)); 
scoring, by the computing device, the one or more optimal configuration options ([0029], Lines 1-13: In addition to collecting the performance metrics, the resource monitoring tool 100 can be configured to perform statistical analysis on the performance metrics. The resource monitoring tool 100 can perform the statistical analysis in order to analyze and compare…the performance of the different configurations of the test VMs…The statistical analysis can be any type of procedure that produces statistical values that aid in analyzing and comparing…the performance of the different configurations of the test VMs…such as…statistical ranking (i.e., ranking of the performance of test VM configurations produces a “score” that indicates which configurations perform better, or more optimally, than others))…;
outputting, by the computing device, an option to the user to select a new VM of the one or more new VMs ([0052], Lines 1-2: In 218, the resource monitoring tool 100 can provide the performance metrics to a requesting user. [0053], Lines 1-2: Once received, the user can perform various actions utilizing the set of performance metrics. [0054], Lines 8-12: For example, if the user device receives a set of performance metrics for different configurations of test VMs, the user device 120 can utilize the set of performance metrics in selecting a configuration for MIs to be initiated in the computer resource service (i.e., the performance metrics for different configurations represent options output to a user enabling the user to select a particular configuration to deploy as a new VM)); and

While Elisha teaches ranking the optimal VM configurations, Elisha does not explicitly disclose:
scoring, by the computing device, the one or more optimal configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options, the score based on a popularity of one or more services implemented by each of the one or more currently deployed VMs, and the score further based on a cost associated with resources consumed by each of the currently deployed VMs; 
pre-deploying one or more new VMs having a subset of the one or more optimal configuration options that have scores satisfying a threshold score;
serving, by the computing device, a select new VM of the one or more new VMs to the user;

However, Berg teaches:
scoring, by the computing device, the one or more optimal configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options (Column 12, Line 65-Column 13, Line 4: Fig. 6 illustrates a method 600 for managing the number of VM instances in a hotpool, according to one embodiment. As shown, the method 600 begins at block 605, where the hotpool manager determines a target number of VM instances to boot and populate in one or more hotpools (i.e., the target number of VM instances represents a “score” that indicates how desirable it is for a VM instance of a one type or configuration to be pre-booted into a hotpool. The higher the number, or “score”, the more desirable it is for the configuration to be pre-booted). To do so, the hotpool manager can evaluate a variety of available performance parameters. Lines 30-32: The hotpool manager may then determine which, and how many, VM instances to boot and add to a pool (i.e., different numbers of the desirable configurations are added to the hotpool). Column 14, Lines 9-12: In one example, the hotpool manager includes logic for weighting the different performance parameters to determine the target number of VMs for a hotpool (i.e., when the target number of VM instances of a particular configuration to boot is 0, this indicates that the configuration option is not desirable for pre-deployment, because the performance parameter is below a threshold. When the target number for a particular configuration is greater than 0, this indicates that the configuration is desirable for pre-deployment), the score based on a popularity of one or more services implemented by each of the one or more currently deployed VMs (Column 13 Lines 6-11: These performance parameters may include one or more indicators of future demand for VM instances in the hotpool, cost of operating the physical computing resources…and the like. Lines 14-20: Indicators of future demand may include…popularity of a particular type of VM instance…For example, an administrator may determine that one VM instance type or configuration will be in greater demand than others, and boot more instances of such instances relative to other instance types (i.e., VM score is based at least on a popularity of the VM configuration)), and the score further based on a cost associated with resources consumed by each of the currently deployed VMs (Column 13, Lines 49-55: In one embodiment, the hotpool manager monitors a change in cost of operating the physical computing resources hosting the i.e., cost of resources used in hosting, or “consumed by” the VMs) in the hotpool in order to determine the target number of VMs for the hotpool. Generally, the higher the monetary cost of maintaining the booted VMs, the lower the target number of VMs in the pool. Column 14, Lines 4-9: In one embodiment, the hotpool manager considers a combination of the performance parameters described above to determine the target number of VMs. For instance, even if the cost of electricity is relatively high, the hotpool manager may nonetheless boot a large number of VMs for the hotpool if the VM[s] are predicted to be in high demand (i.e., score is based on a combination of weighted performance parameters, including popularity and resource cost)); 
pre-deploying one or more new VMs having a subset of the one or more optimal configuration options that have scores satisfying a threshold score (Column 2, Lines 2-4: Embodiments presented herein provide techniques for maintaining a collection of pre-booted virtual machine (VM) instances-referred to as a pool or hotpool (i.e., configurations of VM instances having target numbers greater than a threshold of 0 are pre-booted, or pre-deployed into the pool or hotpool));
serving, by the computing device, a select new VM of the one or more new VMs to the user (Column 9, Lines 25-44: If VM instances from the hotpool are compatible with the scale group, the scaling manager determines whether a VM instance is available from the hotpool…when a VM instance is available, the scaling manager selects an instance from the hotpool to use in responding to a given scaling event (i.e., a pre-booted VM is determined to be both compatible to the request, and available for serving to the scale group). Column 10, Lines 23-25: At block 350, the VM instance is assigned (i.e., served, or deployed) to the scale group and begins to perform the computing services corresponding to the scale group).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Berg’s teaching of pre-booting virtual machine configurations into a hotpool based on a weighted score determined by virtual machine popularity and a resource cost, with Elisha’s teaching of ranking virtual machine instances for recommendation to a user, with a reasonable expectation of success, since they are analogous virtual machine provisioning systems that similarly monitor virtual machine performance parameters in order to determine which virtual machine 

Regarding claim 2, Elisha teaches:
monitoring usage activity of the currently deployed VMs, wherein the determining the one or more optimal configuration options is further based on the usage activity ([0019], Lines 1-10: The resource monitoring tool 100 can be configured to determine and monitor the performance of the computer resources provided by the computer resource service 102…In operation, the performance of the computer systems 104, the computer systems 106, and the computer systems 108 can be affected by…the usage of MIs executing on the computer systems (i.e., monitored performance used to determine the optimal virtual machine configurations includes “usage” of the virtual machine instances)).

Regarding claim 3, Berg teaches:
receiving an instruction to deploy the select new VM (Column 8, Lines 49-51: At block 315, the scaling manager detects a scale out event indicating a need to add VM instances (i.e., instruction to deploy a VM) to a given scale group); 
determining that the select new VM has been pre-deployed (Column 8, Lines 55-57: At block 320, the scaling manager determines whether VM instances in the hotpool are compatible for use by the requesting scale group (i.e., VMs in the hotpool are pre-booted, or “pre-deployed”)). 

Regarding claim 4, Berg teaches:
the received instruction to deploy the select new VM includes an instruction to deploy the select new VM in accordance with one of the one or more optimal configuration options (Column i.e., VMs from the hotpool are booted/deployed according to an optimal configuration specified by the user of the scaling group)). 

Regarding claim 7, the combination of Elisha and Berg does not explicitly disclose:
the one or more optimal configuration options reduce a probability that the new VM of the one or more new VMs is re-deployed with a different configuration.

However, Elisha does teach:
“when allocating computing resources to an instance, the computer resource service can, in real-time, utilize the performance metrics to select computing resources that best fit the needs of a user, balance the current utilization of the computing resources, and select currently available or under-utilized resources. Likewise, the computer resource service can utilize the performance metrics to determine when computer systems should be added to the service or when existing computer systems should be upgraded. Accordingly, the performance metrics provided by the resource monitoring tool can allow the computer resource service to efficiently and effectively manage the computer resources provided. Likewise, the performance metrics can be provided to a user to allow the user to make accurate decisions when selecting computing resources and configuration of instances in the computer resource service” ([0013], Lines 4-19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that Elisha’s teaching of using performance metrics to select computing resources that best fit, and most accurately depict the performance of computing resources would reduce the amount, and thus the probability of virtual machine redeployment, and therefore encompasses the applicant’s claimed limitation of the one or more optimal configuration options reduce a probability that the new VM of the one or more new VMs is re-deployed with a different configuration, because the one or more optimal configuration options reduce a probability that the new VM of the one or more new VMs is re-deployed with a different configuration.

Regarding claim 8, Elisha teaches:
a service provider at least one of creates, maintains, deploys and supports the computing device ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., service provider of the service-oriented architecture implements, or creates/maintains/deploys/supports the computing device 600)). 

Regarding claim 9, Elisha teaches:
steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., the computing device 600 and resource monitoring tool 100 are provided as a Web service. Web services are typically provided based on some sort of pricing structure, such as a subscription or fee basis. See for example, Amazon Web Services’ pricing overview on 5 August 2011, or Penny Pinching in the Cloud: When do Azure websites make sense? On 8 August 2013, which both detail fees and subscriptions for web services provided by AWS and Azure respectively)). 

Regarding claim 10, Elisha teaches:
the computing device includes software provided as a service in a cloud environment ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., the computing device 600 is implemented, or provided, as a service or Web/cloud based service)). 

Regarding claim 11, Elisha teaches:
deploying a computer infrastructure operable to perform the steps of claim 1 ([0089], Lines 1-4: FIG. 6 illustrates an example of a hardware configuration (i.e., deployed hardware computer infrastructure) for a computing device 600 implementing the resource monitoring tool 100 that can be used to perform one or more of the processes above). 

Regarding claim 13, Berg teaches:
the pre-deploying includes determining a quantity of copies of each of the one or more new VMs to pre-deploy (Column 12, Line 65-Column 13, Line 2: Fig. 6 illustrates a method 600 for managing the number of VM instances in a hotpool, according to one embodiment. As shown, the method 600 begins at block 605, where the hotpool manager determines a target number of VM instances to boot and populate in one or more hotpools (i.e., hotpool manager determines a number of copies of VM configurations to pre-boot into the hotpool)). 

Regarding claim 14, Elisha teaches the invention substantially as claimed, including:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to ([0099], Lines 1-12: Certain implementations described above can be performed as a computer applications or programs…Any of the above can be embodied on a computer readable medium, which include computer readable storage devices and media, and signals, in compressed or uncompressed form (i.e., computer applications/programs are programs executable by a computing device)): 
monitor performance of currently deployed VMs ([0042], Lines 1-2: In 208, the resource monitoring tool 100 (i.e., implemented by computing device 600 (Fig. 6, and [0089])) can initiate (i.e., “deploy”) test VMs on the set of computer systems. [0043], Lines 1-3: In 210, the resource monitoring tool 100 can monitor performance metrics of the test VMs on the set of computer systems. [0046], Lines 1-2: In 214, the resource monitoring tool 100 can repeat the process for different configurations of the test VMs (i.e., performance metrics of different configurations of currently deployed test VMs are monitored)); 
determine one or more optimal configuration options based on the monitored performance of the currently deployed VMs, wherein the determining the one or more optimal configuration options comprises identifying one or more of the currently deployed VMs that satisfy a performance threshold, wherein the one or more optimal configuration options are configurations of the one or more of the currently deployed VMs ([0034], Lines 1-5: In implementations, a user of the user device 120 can desire to evaluate the performance of the computer resource service 102. For instance, the user can desire to determine the best location, computer systems, and configuration of [machine instances] (i.e., virtual machine configurations) to be initiated in the computer resource service. [0035], Lines 1-4: To provide meaningful information to the user device 120, the resource monitoring tool 100 can be configured to utilize filters when determining the set of performance metrics to retrieve for the user device 120. [0036], Lines 13-21: The filters can include one or more parameters around the performance metrics themselves. These parameters can include…a particular value for the performance metrics, particular statistics of the performance metrics (e.g., average values, median values, certain percentile, etc.) and the like (i.e., determining the best, or “optimal” virtual machine instance configuration based on performance metrics having a certain threshold value or being of a certain threshold percentile)); 
determine a score for each of the one or more optimal configuration options ([0029], Lines 1-13: In addition to collecting the performance metrics, the resource monitoring tool 100 can be configured to perform statistical analysis on the performance metrics. The resource monitoring tool 100 can perform the statistical analysis in order to analyze and compare…the performance of the different configurations of the test VMs…The statistical analysis can be any type of procedure that produces statistical values that aid in analyzing and comparing…the performance of the different configurations of i.e., ranking of the performance of test VM configurations produces a “score” that indicates which configurations perform better, or more optimally, more optimal than others))…

While Elisha teaches ranking the optimal VM configurations, Elisha does not explicitly disclose:
determine a score for each of the one or more optimal configuration options, wherein each score indicates a desirability of pre-deploying the respective one or more optimal configurations, and each score is based on a popularity of one or more services implemented by each of the one or more of the currently deployed VMs, and wherein each score is further based on a cost associated with resources consumed by each of the one or more of the currently deployed VMs; 
pre-deploy one or more new VMs having a subset of the one or more optimal configuration options that have scores meeting a threshold; and
serve at least one of the pre-deployed one or more new VMs to a user.

However, Berg teaches:
determine a score for each of the one or more optimal configuration options wherein each score indicates a desirability of pre-deploying the respective one or more optimal configurations Column 12, Line 65-Column 13, Line 4: Fig. 6 illustrates a method 600 for managing the number of VM instances in a hotpool, according to one embodiment. As shown, the method 600 begins at block 605, where the hotpool manager determines a target number of VM instances to boot and populate in one or more hotpools (i.e., the target number of VM instances represents a “score” that indicates how desirable it is for a VM instance of a one type or configuration to be pre-booted into a hotpool. The higher the number, or “score”, the more desirable it is for the configuration to be pre-booted). To do so, the hotpool manager can evaluate a variety of available performance parameters. Lines 30-32: The hotpool manager may then determine which, and how many, VM instances to boot and add to a pool (i.e., different numbers of the desirable configurations are added to the hotpool). Column 14, Lines 9-12: In one example, the hotpool manager includes logic for weighting the different performance parameters to i.e., when the target number of VM instances of a particular configuration to boot is 0, this indicates that the configuration option is not desirable for pre-deployment, because the performance parameter is below a threshold. When the target number for a particular configuration is greater than 0, this indicates that the configuration is desirable for pre-deployment), and each score is based on a popularity of one or more services implemented by each of the one or more of the currently deployed VMs (Column 13 Lines 6-Line 11: These performance parameters may include one or more indicators of future demand for VM instances in the hotpool, cost of operating the physical computing resources…and the like. Lines 14-20: Indicators of future demand may include…popularity of a particular type of VM instance…For example, an administrator may determine that one VM instance type or configuration will be in greater demand than others, and boot more instances of such instances relative to other instance types (i.e., VM score is based at least on a popularity of the VM configuration)), and wherein each score is further based on a cost associated with resources consumed by each of the one or more of the currently deployed VMs (Column 13, Lines 49-55: In one embodiment, the hotpool manager monitors a change in cost of operating the physical computing resources hosting the VMs (i.e., cost of resources used in hosting, or “consumed by” the VMs) in the hotpool in order to determine the target number of VMs for the hotpool. Generally, the higher the monetary cost of maintaining the booted VMs, the lower the target number of VMs in the pool. Column 14, Lines 4-9: In one embodiment, the hotpool manager considers a combination of the performance parameters described above to determine the target number of VMs. For instance, even if the cost of electricity is relatively high, the hotpool manager may nonetheless boot a large number of VMs for the hotpool if the VM[s] are predicted to be in high demand (i.e., score is based on a combination of weighted performance parameters, including popularity and resource cost)); 
pre-deploy one or more new VMs having a subset of the one or more optimal configuration options that have scores meeting a threshold (Column 2, Lines 2-4: Embodiments presented herein provide techniques for maintaining a collection of pre-booted virtual machine (VM) instances-referred to as a pool or hotpool); and
serve at least one of the pre-deployed one or more new VMs to a user (Column 9, Lines 25-44: If VM instances from the hotpool are compatible with the scale group, the scaling manager i.e., a pre-booted VM is determined to be both compatible to the request, and available for serving to the scale group). Column 10, Lines 23-25: At block 350, the VM instance is assigned (i.e., served, or deployed) to the scale group and begins to perform the computing services corresponding to the scale group).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Berg’s teaching of pre-booting virtual machine configurations into a hotpool based on a weighted score determined by virtual machine popularity and a resource cost, with Elisha’s teaching of ranking virtual machine instances for recommendation to a user, with a reasonable expectation of success, since they are analogous virtual machine provisioning systems that similarly monitor virtual machine performance parameters in order to determine which virtual machine configurations to provision/recommend for provisioning. Combining the hotpool manager of Berg with the resource monitoring tool of Elisha results in a system that scores, or ranks different virtual machine configurations, as in Elisha, based on performance parameters including popularity of a given configuration and cost associated with resources used to host the given configuration, as in Berg. One of ordinary skill would have been motivated to make this combination to reduce the time needed for virtual machines to be provisioned in response to traffic spikes by pre-booting certain configurations of virtual machines in a hotpool (Berg Column 2, Lines 11-16).

Regarding claim 16, while the combination of Elisha and Berg does not explicitly disclose:
determine the cost associated with the resources consumed by each of the one or more of the currently deployed VMs, the determining the cost including eliminating factors that do not impact the costs.

However, Berg does teach:
“In one embodiment, the hotpool manager monitors a change in cost of operating the physical computing resources hosting the VMs (i.e., cost of resources used in hosting, or “consumed by” the VMs) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that Berg’s teaching of using factors to determine the cost of operating physical resources to host VMs including electricity, replacement, environmental, and infrastructure costs excludes those factors that do not affect/impact the cost of operating the physical computing resources, which encompasses the applicant’s claimed limitation of determine the cost associated with the resources consumed by each of the one or more of the currently deployed VMs, the determining the cost including eliminating factors that do not impact the costs, since factors that do not affect the cost of operating the physical computing resources need not be considered when determining the cost of operating the physical computing resources. In other words, Berg would obviously not consider irrelevant factors when determining an operating cost. Since irrelevant factors are not considered, Bergs calculation of operating cost eliminates factors that do not impact the cost, which encompasses the applicant’s claimed limitation of determine the cost associated with the resources consumed by each of the one or more of the currently deployed VMs, the determining the cost including eliminating factors that do not impact the costs.

Regarding claim 17, Berg teaches:
periodically update the scores of the one or more optimal configurations based on changes to at least one of the popularity and the cost; and remove one or more new VMs from pre-deployment that have scores that are below a particular threshold (Column 14, Lines 47-53: In other examples, the popularity of the type of VM instances stored in the hotpool may have decreased i.e., remove VMs from the hotpool when popularity falls below an expected threshold)).

Regarding claim 21, Elisha teaches:
output an option to the user to select a new VM of the one or more new VMs for deployment ([0052], Lines 1-2: In 218, the resource monitoring tool 100 can provide the performance metrics to a requesting user. [0053], Lines 1-2: Once received, the user can perform various actions utilizing the set of performance metrics. [0054], Lines 8-12: For example, if the user device receives a set of performance metrics for different configurations of test VMs, the user device 120 can utilize the set of performance metrics in selecting a configuration for MIs to be initiated in the computer resource service (i.e., the performance metrics for different configurations represent options output to a user enabling the user to select a particular configuration to deploy as a new VM)), wherein the serving the pre-deployed one or more new VMs to the user is based on receiving a selection from the user ([0018], Lines 5-8: The one or more management systems 111 can be configured to initiate execution of the MIs on the computer systems 104, the computer systems 106, and the computer systems 108 (i.e., initiating selected MIs “serves” the MIs to the user making the selection)).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, as applied to claim 1 above, and in further view of Khandekar et al. Patent No.: 9,037,689 B2 (hereafter “Khandekar”).

Khandekar was cited in the IDS filed 31 May 2019.

Regarding claim 6, while Elisha determines an optimal configuration based on performance metrics, the combination of Elisha and Berg does not explicitly disclose:
the determining the one or more optimal configuration options is based on receiving a request for deployment of the new VM of the one or more new VMs, wherein the request includes a base VM and one or more requested services.

However, Khandekar teaches:
the determining the one or more optimal configuration options is based on receiving a request for deployment of the new VM of the one or more new VMs, wherein the request includes a base VM and one or more requested services (Column 4, Lines 47-50: The requestor specifies various components of the desired VM, including characteristics of a desired operating system (OS), of a desired hardware platform (i.e., OS and hardware of a desired VM represents a requested “base” VM), of desired applications (i.e., desired, or requested “services”). Column 12, Lines 37-41: The heuristics engine 880 inputs information about the user’s intended tasks (e.g., applications) and performance specifications and/or even functional goals and then suggests an entire VM that implements these in some optimal sense (i.e., a new VM optimally implements the requested base VM and services)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Khandekar’s teaching of receiving a request for a base VM and services, and determining an optimal configuration of a new VM that implements the request, with the combination of Elisha and Berg’s teaching of determining an optimal configuration of a new VM, with a reasonable expectation of success, since they are analogous virtualized systems that similarly deal with receiving requests for, and deploying virtual machines in an optimal manner. Such a combination results in a system that receives a specified based VM and services, as in Khandekar, and determines an optimal configuration to suggest for deployment. One of ordinary skill would have been motivated to make this combination to allow users greater flexibility when choosing VM configurations while still maintaining quick responses during deployment (Khandekar Column 4, Lines 11-15).

Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, as applied to claims 1, and 14 above, and in further view of Ji et al. Patent No.: US 8,095,929 B1 (hereafter “Ji”).

Ji was cited in the IDS filed 31 May 2019.

Regarding claim 12, while Berg discusses scoring/ranking virtual machine configurations based at least partially on cost, the combination of Elisha and Berg does not explicitly disclose:
the scores are weighted based on types of the resources.

However, Ji teaches:
the scores are weighted based on types of the resources (Column 14, Lines 25-29: The cluster supervisor 702 calculates, step 806, the overall cost benefit CB (i.e., score) based on the resource A cost-benefit, the determined weighting for resource A cost-benefit, the resource B cost-benefit, and the determined weighting for resource B cost-benefit (i.e., resource A and B are different types of resources)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ji’s teaching of assigning different weights to different types of resources to calculate a total cost, with the combination of Elisha and Berg’s teaching of calculating a score for VM configurations based at least partially on a cost, with a reasonable expectation for success, since they are analogous virtualized systems that similarly deal with determining an optimal VM deployment based at least partially on cost. Such a combination would result in a system that determines a virtual machine score based at least partially on cost, as in Berg, where the cost is a total cost of resources that is weighted based on types of the resource, as in Ji. One of ordinary skill would have been motivated to make this combination to allow overcommitted resources to be weighted higher, and thus, prioritize deployments that reduce the over commitment of those resources and reduce the need for re-deployment, or thrashing (Ji Column 11, Lines 1-8).

Regarding claim 18, it has similar limitations to those of claim 12, and is therefore rejected for at least the same rationale.

Claims 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, as applied to claims 1, and 14 above, and in further view of Chopra et al. Patent No.: US 9,977,704 B1 (hereafter “Chopra”).

Regarding claim 19, while Berg deploys virtual machines from a hotpool of pre-deployed virtual machines, the combination of Elisha and Berg does not explicitly disclose:
monitoring, by the computing device, VM modification activity of the currently deployed VMs.

However, Chopra teaches:
monitoring, by the computing device, VM modification activity of the currently deployed VMs (Column 6, Lines 39-51: The backup engine 206 causes the VMs of a vCenter to be transferred or copied when a change is detected in any of the VMs (i.e., monitoring for changes, or “modifications” to VMs)…With regard to the trigger condition being a change in a VM, the backup engine can define trigger criteria, such as…any change in a minimum number of VMs of the vCenter. For example, the backup engine may define criteria such as…backup/replicate of more than X number of VMs within the vCenter have changed, or X percent of VMs have changed (i.e., monitoring for a number of VMs that have changed represents monitoring VM “modification activity”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chopra’s teaching of monitoring modification activity to virtual machines, with the combination of Elisha and Berg’s teaching of virtual machine pre-deployment and provisioning, with a reasonable expectation of success, since they are analogous virtualized systems that similarly discuss deployed virtual machines. Such a combination results in a system that provisions selected virtual machines from a pre-deployed hotpool, as in Berg, and monitors the deployed virtual machines to identify 

Regarding claim 22, while Berg deploys virtual machines from a hotpool of pre-deployed virtual machines, the combination of Elisha and Berg does not explicitly disclose:
monitor VM modification activity of the currently deployed VMs; and 
generate an automated action based on the VM modification activity.

However, Chopra teaches:
monitor VM modification activity of the currently deployed VMs; and generate an automated action based on the VM modification activity (Column 6, Lines 39-51: The backup engine 206 causes the VMs of a vCenter to be transferred or copied when a change is detected in any of the VMs (i.e., monitoring for changes, or “modifications” to VMs)…With regard to the trigger condition being a change in a VM, the backup engine can define trigger criteria, such as…any change in a minimum number of VMs of the vCenter. For example, the backup engine may define criteria such as…backup/replicate (i.e., “automated action” performing backup or replication of a VM) of more than X number of VMs within the vCenter have changed, or X percent of VMs have changed (i.e., monitoring for a number of VMs that have changed represents monitoring VM “modification activity”). Lines 49-51: The backup engine may define criteria such as…backup/replicate (i.e., perform an automated backup/replication action) of more than X number of VMs within the vCenter have changed, or X percent of VMs have changed. Lines 59-64: In a backup/replication operation, all relevant data and information from a VM is transferred, such as application and content data, state information, configuration parameters, system definitions, metadata, and any other relevant data that is needed to ensure operation of the VM (i.e., VM information is replicated as an automated action based on an activity of changes reaching a threshold)).

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, in view of Chopra, as applied to claim 19 above, and in further view of Arcese et al. Pub. No.: US 2013/0152084 A1 (hereafter “Arcese”).

Regarding claim 20, Chopra further teaches:
generating, by the computing device, an automated action based on the VM modification activity (Column 6, Lines 49-51: The backup engine may define criteria such as…backup/replicate (i.e., perform an automated backup/replication action) of more than X number of VMs within the vCenter have changed, or X percent of VMs have changed. Lines 59-64: In a backup/replication operation, all relevant data and information from a VM is transferred, such as application and content data, state information, configuration parameters, system definitions, metadata, and any other relevant data that is needed to ensure operation of the VM (i.e., VM information is replicated as an automated action based on an activity of changes reaching a threshold));

The combination of Elisha, Berg, and Chopra does not explicitly disclose:
sending, by the computing device, a notification that a removal of the automated action has reached a threshold number of VMs. 

However, Arcese teaches:
sending, by the computing device, a notification that a removal of the automated action has reached a threshold number of VMs ([0050], Lines 1-20: The virtual disk manager 405 also receives any request of removing an old virtual disk (denoted with the reference 225o) from a further selected virtual machine…The virtual disk manager 405 accordingly instructs the activation manager 435, which at first de-activates (i.e., “removes”) the old application programs (i.e., “automated actions”) comprised in the old virtual disk 225o…Once the old virtual disk 225o has been successfully detached from the selected virtual machine 220s (and de-activated), the virtual disk manager 405 notifies the licensing advisor 425 (i.e., notification is sent to the licensing advisor when an application program is removed from a threshold number (1) of virtual machines)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Arcese’s teaching of notifying an advisor when an application program is removed from a virtual machine, with the combination of Elisha, Berg, and Chopra’s teaching of virtual machine pre-deployment and provisioning, with a reasonable expectation of success, since they are analogous virtualized systems that similarly discuss deployed virtual machines. Such a combination results in a system that provisions selected virtual machines from a pre-deployed hotpool, as in Berg, and sends a notification with an application program is removed from a threshold number of virtual machines. One of ordinary skill would have been motivated to make this combination to maintain an accurate count of application programs in a license repository (Arcese [0050], Lines 20-27).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195